18 N.Y.3d 874 (2012)
962 N.E.2d 280
938 N.Y.S.2d 855
2012 NY Slip Op 60882
In the Matter of the Estate of SANDRA MURRAY, Deceased.
JEROME MURRAY, Respondent;
IVAN O. KLINE, Appellant, et al., Respondents.
Motion No: 2011-1213
Court of Appeals of New York.
Submitted November 21, 2011.
Decided January 12, 2012.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.